Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered February 27, 1990, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal as part of his plea agreement. As we find that this waiver was made freely, knowingly and voluntarily, the defendant’s appeal must be dismissed (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Thompson, Kunzeman, Sullivan and Miller, JJ., concur.